 


110 HR 6628 IH: Connell Lake Watershed Protection and Recreation Act
U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6628 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2008 
Mr. Young of Alaska introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To provide for the application of the Recreation and Public Purposes Act to the Connell Lake area, so the Ketchikan Gateway Borough in Alaska may obtain that land under the Act’s basic terms and conditions. 
 
 
1.Short titleThis Act may be cited as the Connell Lake Watershed Protection and Recreation Act. 
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)The U.S. Forest Service currently owns the area surrounding Connell Lake, located within the boundaries of the Borough. The lake serves as a major water source for the Ketchikan Gateway Borough and as a local recreation site. 
(2)The Borough has a great interest in the management of the Connell Lake area and desires to participate directly in the planning and management of the area. 
(3)The Borough would be eligible to obtain this land from the Federal Government under the Recreation and Public Purposes Act if the land was not located within a national forest. 
(4)Congress has passed legislation in similar circumstances to permit local governments to obtain land from a national forest under the Recreation and Public Purposes Act. 
(5)The management plan for Connell Lake under the Borough’s comprehensive plan is consistent with the newly issued forest management plan for the area and with the terms and conditions of the Recreation and Public Purposes Act. 
(b)PurposeThe purpose of this Act is to provide for the application of the Recreation and Public Purposes Act to the Connell Lake area so the Borough may obtain that land under the Act’s basic terms and conditions. 
3.DefinitionsAs used in this Act: 
(1)BoroughThe term Borough means the Ketchikan Gateway Borough located in the State of Alaska. 
(2)Recreation and Public Purposes ActThe term Recreation and Public Purposes Act means the Act titled An Act to authorize acquisition or use of public lands by States, counties, or municipalities for recreational purposes., approved June 14, 1926 (43 U.S.C. 869 et seq.). 
4.Conveyance 
(a)ConveyanceNotwithstanding any other provision of law, in accordance with this Act and the Recreation and Public Purposes Act, and subject to valid existing rights, the Secretary of Agriculture and the Secretary of the Interior, as appropriate, shall convey to the Borough the Federal lands and interests in lands within the approximately 880 acres and generally depicted on the map titled Connell Lake Watershed—Aliquot Part Description. Such map shall be on file and available for inspection in the offices of the Chief of the U.S. Forest Service and the Forest Supervisor located in Ketchikan, Alaska. 
(b)ManagementOnce conveyed, the Connell Lake Conveyance Area shall be managed in accordance with the terms of the Recreation and Public Purposes Act, including the reverter provisions in that Act. 
 
